In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00890-CR
____________

BARETTA ROBINSON, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 182nd District Court 
Harris County, Texas
Trial Court Cause No. 1116903



MEMORANDUM  OPINION
	We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Baretta Robinson, and signed a final judgment in this case on September 29, 2008. 
Appellant did not file a motion for new trial, and therefore the deadline for filing a
notice of appeal was Wednesday, October 29, 2008, 30 days after sentencing.  See
Tex. R. App. P. 26.2(a)(1). 
	Appellant filed a notice of appeal on September 25, 2009, 331 days after the
deadline.   
	An untimely notice of appeal fails to vest the appellate court with jurisdiction
to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998);
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas v. State, 987
S.W.2d 605, 605-06 (Tex. App.--Houston [1st Dist.] 1999, no pet.).
	Even if we were to construe appellant's notice of appeal filed on September 25,
2009 as a motion for an out-of-time appeal, neither the trial court nor this Court has
authority to grant an out-of-time appeal.  The exclusive post-conviction remedy in
final felony convictions in Texas courts is through a writ of habeas corpus pursuant
to article 11.07 of the Code of Criminal Procedure.  Ater v. Eighth Court of Appeals,
802 S.W.2d 241, 243 (Tex. Crim. App. 1991); Tex. Code Crim. Proc. Ann. art. 11.07
(Vernon Supp. 2009).
	We therefore dismiss the appeal for lack of jurisdiction.
	All pending motions are denied as moot.
	It is so ORDERED.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).